Citation Nr: 1505873	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-01 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984 and from January 2008 to January 2009, including service in Afghanistan.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in relevant part, denied entitlement to service connection for left shoulder rotator cuff tendonitis.  

The Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge in March 2013.  A hearing transcript is of record.


FINDING OF FACT

The Veteran's current left shoulder disability is the result of an injury in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The evidence clearly shows that the Veteran has current, chronic left shoulder tendonitis.  A current diagnosis was made during an April 2010 VA examination.

While the Veteran's service treatment records do not reflect treatment for a left shoulder disability during his second period of service, he has credibly testified and reported that left shoulder pain began during service, concurrent with the onset of his service-connected hyperthyroidism (Grave's disease).  Additionally, VA treatment records dated as early as two weeks following his separation from service reflect his reports of a persistent left shoulder pain that began one year earlier.  

In March 2011, a VA examiner provided an opinion that the current left shoulder tendonitis was unrelated to a similar episode in 1984; but essentially found that the current disability had begun in 2008, while the Veteran was in Afghanistan.  

The Veteran's reports are credible and consistent with the era and circumstances of his service; and he is competent to report having left shoulder pain which began during service and persistently continued after his separation from service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Thus the competent and credible evidence of record shows that the Veteran's current left shoulder disability was incurred in active service; and therefore, a nexus between current disability and service has been shown.  See 38 C.F.R. § 3.303(a); see also Shedden, 381 F.3d at 1167.

All doubt with respect to this claim is resolved in the Veteran's favor, and service connection for a left shoulder disability is granted.  38 U.S.C.A. § 5107(b).




						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a left shoulder disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


